Exhibit 10

REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (this “Agreement”), made and
entered into on and as of this 10th day of May, 2010, by and between SG/SPV
PROPERTY I, LLC, a Delaware limited liability company (“Seller”), and INFINITY
INSURANCE COMPANY, an Indiana corporation (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller is the owner of all that piece, parcel or tract of real estate
more particularly described on Exhibit “A” attached hereto, together with all
rights, ways and easements appurtenant thereto, and together with all buildings,
structures and other improvements of any and every nature located thereon and
all fixtures attached or affixed, actually or constructively, thereto or to any
such buildings, structures or other improvements (hereinafter collectively
called the “Property”); and

WHEREAS, Seller desires to sell, and Purchaser desires to purchase from Seller,
all of Seller’s right, title and interest in the Property, on the terms and
subject to the conditions set forth herein;

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser, intending to be legally bound,
agree as follows:

1. Property to be Purchased. Subject to the terms of this Agreement, Seller
agrees to sell the Property to Purchaser (or to Purchaser’s permitted
assignees), free and clear of all liens, claims and encumbrances, other than the
Permitted Exceptions (as hereinafter defined), and Purchaser agrees to purchase
the Property from Seller, for the price and on the other terms contained in this
Agreement.

2. Inspections; Access to the Property and Property Documents.

(a) The parties acknowledge that Purchaser, its agents, representatives, and
employees, have had access to the Property for the purpose of conducting
examinations, analysis, inspections, surveys, soil borings and other tests and
studies (collectively “Inspections”) as Purchaser has reasonably determined.
Purchaser hereby ratifies and confirms its agreement, made in that certain Real
Estate Option Agreement dated as of December 21, 2006 (the “Option Agreement”),
to protect, defend, indemnify and hold Seller harmless from and against any and
all claims, costs, expenses (including without limitation, reasonable attorneys’
fees and litigation expenses) and damages to person or property arising out of
or by reason of all investigations, tests and surveys made by Purchaser or
Purchaser’s employees, representatives or agents prior to the Closing (as
hereinafter defined). This obligation shall survive any expiration or
termination of this Agreement, the Option Agreement or the rights and
obligations of the parties hereunder and thereunder and shall survive
notwithstanding any provision in this Agreement that this Agreement shall become
null, void or otherwise ineffective in any way.



--------------------------------------------------------------------------------

(b) In addition to the foregoing, Seller represents that it has provided to
Purchaser copies of the title insurance policies, surveys, subdivision maps,
site, parcel or development plans, soil test reports and environmental study
results relating to the Property listed or otherwise described on Exhibit “B”
attached hereto, together with any and all service contracts, leases and other
agreements with third parties affecting the Property, to the extent in effect on
the date hereof.

(c) Purchaser hereby acknowledges and agrees that it has conducted and completed
any and all due diligence investigations, reviews and inspections of the
Property it has desired to conduct and that the Property is and shall be deemed
to be acceptable to Purchaser in its present condition, subject only to the
satisfaction of the conditions expressly set forth in Section 13 of this
Agreement. The provisions of this Section 2(c) shall survive the Closing
indefinitely. Purchaser hereby acknowledges and agrees that the provisions of
this Section 2(c) are material and included as a material portion of the
consideration given to Seller by Purchaser in exchange for Seller’s execution,
delivery and performance of its obligations under this Agreement and that Seller
has given Purchaser material concessions regarding this transaction (including,
without limitation, a reduction in the purchase price to be paid hereunder below
the price that would otherwise be payable upon exercise of the purchase option
under the Option Agreement) in exchange for Purchaser agreeing to the provisions
contained in this Section 2(c).

3. Earnest Money. Contemporaneously with the execution and delivery of this
Agreement by Purchaser and Seller, Purchaser has delivered to Seller, by wire
transfer of immediately available funds into Seller’s designated bank account,
an earnest money deposit of $1,692,975.00 (together with any interest earnings
thereon, the “Earnest Money”). As set forth in Section 5 hereof, the Earnest
Money shall be applied against the Purchase Price at Closing. Except as
otherwise expressly provided herein, the Earnest Money shall be non-refundable;
accordingly, except as otherwise expressly provided herein, if Purchaser fails
to consummate the purchase of the Property on the Closing Date, for any reason
other than the failure of a condition set forth in Section 13, Purchaser shall
forfeit any and all interest it may have in the Earnest Money and Seller shall
be entitled to retain the Earnest Money. The Earnest Money shall be invested by
Seller in Seller’s sole and absolute discretion and all interest earned on the
Earnest Money shall be and remain the property of the Seller (except as
otherwise expressly set forth herein); provided, that if the Closing occurs, all
such interest shall be included in the Earnest Money and shall be applied
against the Purchase Price for the Property at the Closing, as contemplated
elsewhere in this Agreement. The cost of the investment of the Earnest Money
shall be paid from the interest earned thereon before such interest is so
applied; provided, that Seller shall be solely responsible for any and all
investment losses incurred with respect to its investment of the Earnest Money.
Accordingly, Purchaser shall be credited at the Closing with not less than
$1,692,975.00 toward the payment of the Purchase Price, regardless of any
investment losses incurred by Seller and, in the event that the Earnest Money is
due to be returned to Purchaser in accordance with this Agreement, Seller shall
be obligated to pay over to Purchaser the sum of $1,692,975.00, minus only the
amount of the Lender Consent Costs.

 

2



--------------------------------------------------------------------------------

4. Closing. The closing of the purchase and sale of the Property (the “Closing”)
shall take place on the date which is mutually agreed by Seller and Purchaser
and is not more than thirty (30) days after the date on which Seller has been
notified by the Master Servicer (as hereinafter defined) that the Lender’s
Consent (as hereinafter defined) has been obtained; provided, that (a) if
Lender’s Consent is obtained on or after June 30, 2010, then, at Seller’s sole
election, the Closing shall be held on December 30, 2010 or January 2, 2011, and
(b) if the date otherwise selected as the Closing Date is not a Business Day (as
hereinafter defined), then the Closing shall take place on the next succeeding
day which is a Business Day. For purposes of this Agreement, “Business Day”
means a day which is not a Saturday or a Sunday, or another day on which
national banks located in Birmingham, Alabama are required or permitted to be
closed to business. The date on which the Closing occurs is sometimes referred
to herein as the “Closing Date.” The Closing shall be held at the office of
Seller’s attorney or at such other place as is mutually agreeable to the
parties. Notwithstanding any provision contained herein or in the Lease (as
hereinafter defined) to the contrary, the Closing of the sale contemplated in
this Agreement shall not occur unless and until Seller has obtained the Lender’s
Consent (as defined in Section 12 hereof).

5. Purchase Price; Method of Payment; Allocation.

(a) The purchase price for the Property (hereinafter called the “Purchase
Price”), shall be Sixteen Million Fifty-Eight Thousand Two Hundred Sixty-Three
Dollars ($16,058,263.00). The Earnest Money shall be applied against the
Purchase Price at the Closing. The Purchase Price shall be paid by Purchaser to
Seller on the Closing Date in cash, by wire transfer of immediately available
funds, after first crediting the Earnest Money, and subject to any prorations or
adjustments called for herein.

(b) The Purchase Price shall be allocated in accordance with Exhibit “C”
attached hereto. The parties agree to make consistent use of the allocation and
fair market value specified on Exhibit “C” for all tax purposes and in all
filings, declarations and reports with the Internal Revenue Service in
connection therewith. In furtherance, and not in limitation, of the foregoing,
neither party to this Agreement shall contend or represent to any person that
the allocation of the Purchase Price in the manner set forth on Exhibit “C” is
not a correct allocation.

6. Survey and Title Commitment. The Purchaser may obtain a survey of the
Property at any time prior to the Closing at the expense of Purchaser. At
Purchaser’s request at any time prior to the Closing, Seller shall cooperate in
connection with Purchaser’s efforts to obtain, at Purchaser’s cost (subject to
the provisions of Section 14 hereof), a commitment (the “Title Commitment”) for
issuance of an ALTA Form 1992 Owner’s Policy of Title Insurance in the amount of
the Purchase Price issued by a title insurance company acceptable to Purchaser
(the “Title Company”), which policy would insure Purchaser as owner of fee
simple title to the Property, subject only to the Permitted Exceptions (as
defined below) and to any liens or encumbrances placed on the Property by
Purchaser or otherwise in connection with its financing of the Purchase Price
(the “Title Policy”).

 

3



--------------------------------------------------------------------------------

7. Closing Requirements. At Closing, upon payment of the Purchase Price as
herein provided, Seller shall deliver to Purchaser a fully and properly executed
statutory warranty deed with respect to the Property (the “Deed”) which shall
convey fee simple title to the Property, free of all claims, liens and
encumbrances of any kind or nature whatsoever other than the Permitted
Exceptions (as hereinafter defined). For the purposes of this Agreement, the
term “Permitted Exceptions” shall mean: (i) then current city, state and county
ad valorem taxes not yet due and payable; (ii) easements for the installation or
maintenance of public utilities serving the Property; (iii) all other easements,
restrictive covenants and other matters described in the current title insurance
policy insuring the Property (other than any mortgage or other encumbrance
securing money borrowed by Seller), a true and correct copy of which has been
delivered to Purchaser (the “Current Title Policy”); (iv) all recorded (and, if
created by Purchaser or its agents, employees or affiliates, unrecorded)
easements, restrictive covenants, encumbrances and other matters of record (if
any) that relate to the construction, financing, operation or use of the parking
deck facility that has been constructed on the Property with Purchaser’s consent
as contemplated in and in accordance with the Office Lease, dated as of
December 21, 2006, as heretofore amended, between Seller, as landlord, and
Purchaser, as Tenant (as so amended, the “Lease”); (v) all other then existing
leases with respect to all or any portion of the Property which (A) have been
provided to Purchaser prior to the date hereof (including, without limitation,
the lease currently in effect with respect to the space identified on Schedule
10 to the Lease (the “Restaurant Lease”) and the Renewal Lease with The Lamar
Companies covering the location of a billboard or other signage purported to be
located on the Property dated as of January 12, 2005 (the “Sign Lease”)) and
(B) have been entered into by Seller in the ordinary course and upon
commercially reasonable terms after Purchaser has waived its right to lease such
space as contemplated in Section 32 of the Lease; and (vi) such other matters,
if any, as may be acceptable to Purchaser in its sole discretion. In addition to
the foregoing, Purchaser hereby agrees that any conveyance of the Property shall
be subject to the surface and subsurface conditions affecting the Property, as
they exist on the Closing Date without any representation or warranty by Seller
with respect thereto. Accordingly, Purchaser hereby acknowledges and agrees that
the Deed shall contain the following provision:

“By acceptance of this deed, Grantee hereby covenants and agrees for itself and
its successors, assigns, licensees, lessees, employees and agents that Grantor
shall not be liable for, and no action shall be asserted against Grantor for,
loss or damage on account of injuries to the property or to any buildings,
improvements, or structures now or hereafter located upon the property, or on
account of injuries to any owner, occupant, or other person in or upon said
property, occurring on or after the date of this deed, which are caused by, or
arise as a result of soil and/or subsurface conditions, known or unknown
(including, without limitation, sinkholes, underground mines or other geological
formations or conditions) under or on the property or any other property now or
hereafter owned by Grantor, whether contiguous or non-contiguous to the property
sold hereunder. For purposes of this paragraph, the term “Grantor” shall include
(i) Liberty National Life Insurance Company, Stonegate Realty Company, LLC and
SG/SPV Property I, LLC; (ii) the agents and employees of Liberty National Life
Insurance Company, Stonegate Realty Company and SG/SPV Property I, LLC;
(iii) the

 

4



--------------------------------------------------------------------------------

officers, directors, managers, contractors and subcontractors of Liberty
National Life Insurance Company, Stonegate Realty Company, LLC and SG/SPV
Property I, LLC; and (iv) any affiliates, successors or assigns of the interests
of Liberty National Life Insurance Company, Stonegate Realty Company, LLC and
SG/SPV Property I, LLC in real property (other than the property hereby
conveyed). This covenant and agreement shall run with the land conveyed hereby
as against Grantee, and all persons, firms, trusts, partnerships, limited
partnerships, corporations or other entities holding under or through the
Grantee.”

In addition to the Deed called for herein, Seller shall also deliver to
Purchaser on the Closing Date (i) a bill of sale in the form customarily used in
transactions of this kind and nature, covering all of Seller’s right, title and
interest in and to the fixtures and other personal property (if any) included in
the Property, together with an assignment of leases with respect to all
then-existing leases affecting the Property, in the form customarily used in
transactions of this kind and nature, (ii) a Seller’s affidavit with respect to
the Property and “gap” indemnity, in each case in the form customarily
recognized and required by the Title Company, (iii) a certificate and affidavit
as to Seller’s residency and non-foreign person status, (iv) a certificate to
the effect that the representations and warranties of Seller in this Agreement
are true and correct as of the Closing Date, except as otherwise set forth in
Section 10 hereof, and (v) evidence in form and substance reasonably
satisfactory to Purchaser and the Title Company that Seller has the power and
authority to execute and enter into this Agreement and to consummate the sale of
the Property, and that any and all actions required to authorize and approve the
execution of and entry into this Agreement by Seller, the performance by Seller
of all of Seller’s duties and obligations under this Agreement, and the
execution and delivery by Seller of all documents and other items to be executed
and delivered to Purchaser at Closing, have been accomplished.

8. Prorations. All property taxes and other similar impositions levied, imposed
upon or assessed against the Property, and all income and expense related to the
Property, shall be prorated between Seller and Purchaser as of the Closing Date
(with such adjustments for, and taking into account, all of the foregoing items
(or the portions thereof) which are the responsibility of Purchaser under or in
connection with the Lease). If and to the extent that any items to be prorated
pursuant to this Section 8 are estimated at the Closing, the parties hereby
agree, after the Closing, to readjust such prorations as soon as practicable
upon receipt of invoices or other documentation evidencing the precise amount of
such proratable items.

9. Possession. Subject to the Permitted Exceptions, possession of the Property
shall be given to Purchaser on the Closing Date.

10. Warranties, Representations and Additional Covenants of Seller.

(a) Seller represents, warrants and covenants to and with Purchaser as follows:

 

5



--------------------------------------------------------------------------------

  (i) Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware, and is duly registered
to transact business in Alabama;

 

  (ii) Seller has good and marketable fee simple title to the Property, subject,
as of the date of this Agreement, only to the liens and encumbrances reflected
on the Current Title Policy (or, as applicable, the Title Commitment) and to the
Lease, the Restaurant Lease, the Sign Lease and all (if any) other leases
currently in effect with respect to any portion of the Property about which
Seller has provided notice and a copy of such lease to Purchaser prior to the
date of this Agreement, and, subject to obtaining the Lender’s Consent (as
hereinafter defined), Seller has the lawful right, power, authority and capacity
to sell the Property in accordance with the terms, provisions and conditions of
this Agreement;

 

  (iii) Each of the representations and warranties of Seller contained in the
Lease is, on the date hereof and will be, on the Closing Date, true, correct and
complete in all material respects, except for any changed circumstances between
the date of the Lease and the Closing Date which are, or have been, caused by,
or otherwise arise as a result of, Purchaser’s occupation, use or tenancy of any
portion of the Property pursuant to the Lease;

 

  (iv) There are no actions, suits or proceedings pending or threatened against,
by or affecting Seller which affect title to the Property or which question the
validity or enforceability of this Agreement or of any action taken by Seller
under this Agreement, in any court or before any governmental authority,
domestic or foreign; and to Seller’s knowledge, there are no pending, threatened
or contemplated condemnation actions involving all or any portion of the
Property;

 

  (v) On the Closing Date, Seller will not be indebted to any contractor,
laborer, mechanic, materialman, architect or engineer for work, labor or
services performed or rendered, or for materials supplied or furnished, in
connection with the Property for which any such person could claim a lien
against the Property except for any being contested in good faith and which
shall be bonded over by Seller on or before the Closing, nor will there be any
unpaid indebtedness secured by the Property on the Closing Date except as
described in this Agreement (or as may be incurred by Purchaser in connection
with its purchase of the Property);

 

6



--------------------------------------------------------------------------------

  (vi) The execution of and entry into this Agreement, the execution and
delivery of the documents and instruments to be executed and delivered by Seller
on the Closing Date, and the performance by Seller of Seller’s duties and
obligations under this Agreement and of all other acts necessary and appropriate
for the consummation of the purchase and sale of the Property as contemplated by
and provided for in this Agreement, do not violate any contract, agreement or
other instrument to which Seller is a party, any judicial order or judgment of
any nature by which Seller is bound, or the organizational documents of Seller
(provided, that the Lender’s Consent (as defined in Section 12 below) is
required to consummate the transactions contemplated in this Agreement; and this
Agreement, and the covenants and agreements of Seller under this Agreement, have
been duly authorized by all necessary limited liability company action on the
part of Seller and, subject to obtaining Lender’s Consent, are the valid and
binding obligations of Seller, enforceable in accordance with their terms;

 

  (vii) Seller has no knowledge of any uncured violations of any statute,
regulation or other law affecting any portion of the Property (provided, that
Seller has made no investigation of any matters that would give rise to such
knowledge and Seller has no knowledge of the status of any past or present
compliance or non-compliance with any statute, regulation or other law by
Purchaser or any other tenant of the Property), and Seller will give Purchaser
prompt notice of any such violation that comes to Seller’s attention prior to
the Closing Date, including, without limitation, any environmental or land use
statute, regulation or other law applicable to the Property; provided, that
under no circumstances shall Seller have any obligation to cure or otherwise
remedy any such violation;

 

  (viii) Seller is not a “foreign person” as such term is defined under
Section 1445(f)(3) of the Internal Revenue Code;

 

  (ix) Seller has not filed for bankruptcy or reorganization or made a general
assignment for the benefit of creditors, and Seller is not insolvent or
otherwise unable to pay its debts as they become due and no party has obtained
any judgment against Seller that has not been satisfied (or, if applicable,
which is not the subject of a court-ordered stay pending appeal);

 

  (x)

As of the date of this Agreement, Seller has not received any written notice
from any governmental body calling attention to the need for any work,
remediation, repairs or construction on or in connection with the Property in
order to comply with any statute,

 

7



--------------------------------------------------------------------------------

  regulation or other law applicable to the Property, nor has Seller received
any written notice that any governmental agency with jurisdiction over the
Property or Seller has threatened the cancellation of, cancelled or suspected
any Permit held by Seller or any right of Seller to use any portion of the
Property;

 

  (xi) Seller will not cause or, to the extent reasonably in its control, permit
any action to be taken which will cause any of the foregoing representations,
warranties or covenants to be untrue or not to be performed on the Closing Date;
and

 

  (xii) Seller will deliver on the Closing Date all documents and instruments
required of Seller by this Agreement and perform all acts to be performed by
Seller hereunder which are necessary or appropriate for the consummation of the
purchase and sale of the Property as contemplated by and provided for in this
Agreement.

(b) Seller hereby agrees that, from and after the date of this Agreement, Seller
will not enter into any contract or lease affecting the Property that would
remain in effect after the Closing Date, except for (i) leases of space within
the building located on the Property with Purchaser’s Consent (as defined
below), (ii) service contracts entered into in the ordinary course of business
that are terminable without cause on 30-days notice or less and without penalty
or cancellation fee, (iii) management, maintenance or other contracts affecting
the Property with Purchaser’s Consent. Likewise, from and after the date hereof
(A) Seller will operate and manage the Property only in the ordinary course of
Seller’s business, consistent with past practices, and (B) Seller will not,
(1) unless Purchaser’s Consent is obtained, modify, amend, terminate, renew,
extend or waive any rights under any existing lease or contract, or grant any
concession, rebate, allowance or free rent to any tenant of the Property;
(2) commit any waste or nuisance upon the Property, or take any action which
constitutes a violation of any law, ordinance, regulation or restriction
affecting the Property; (3) perform any grading, excavation, construction or
removal of any improvements upon the Property, except to the extent permitted or
required by the terms of the Lease or otherwise with Purchaser’s Consent, or
(4) create or incur any mortgage, lien, pledge or other encumbrance upon or
otherwise affecting title to the Property, other than those in effect as of the
date on which the Option is exercised or that otherwise constitute Permitted
Exceptions. For purposes of this Section 10, “Purchaser’s Consent” means the
prior written consent of Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed.

11. “As-Is” Purchase; Purchaser’s Reliance. To the maximum extent permitted by
applicable law and except for Seller’s representations and warranties contained
in this Agreement and any covenants and warranties of title contained in the
Deed delivered at the Closing (collectively, the “Seller’s Warranties”), the
purchase and sale contemplated by this Agreement is to be made and will be made
without representation or warranty of any kind (whether express, implied, or, to
the maximum extent permitted by applicable law, statutory) by Seller. AS A
MATERIAL PART OF THE CONSIDERATION FOR THIS AGREEMENT, PURCHASER

 

8



--------------------------------------------------------------------------------

AGREES TO ACCEPT THE PROPERTY ON AN “AS IS” AND “WHERE IS” BASIS, WITH ALL
FAULTS, AND WITHOUT ANY REPRESENTATION OR WARRANTY, ALL OF WHICH SELLER HEREBY
DISCLAIMS, EXCEPT FOR SELLER’S WARRANTIES. EXCEPT FOR SELLER’S WARRANTIES, NO
WARRANTY OR REPRESENTATION IS MADE BY SELLER AS TO FITNESS FOR ANY PARTICULAR
PURPOSE, MERCHANTABILITY, DESIGN, QUALITY, CONDITION, OPERATION OR INCOME,
COMPLIANCE WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF DEFECTS, ABSENCE OF
HAZARDOUS OR TOXIC SUBSTANCES, ABSENCE OF FAULTS, FLOODING, OR COMPLIANCE WITH
LAWS AND REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO HEALTH,
SAFETY, AND THE ENVIRONMENT. Purchaser acknowledges that Purchaser has entered
into this Agreement with the intention of making and relying upon Seller’s
Warranties and its own investigation of the physical, environmental, economic,
use, compliance, and legal condition of the Property and that, other than the
Seller’s Warranties, Purchaser is not now relying, and will not later rely, upon
any representations and warranties made by Seller or anyone acting or claiming
to act, by, through or under or on Seller’s behalf concerning the Property. The
provisions of this Section 11 shall survive indefinitely any Closing or
termination of this Agreement and shall not be merged into the Deed or the other
documents and instruments delivered at the Closing.

12. Lender’s Consent. The parties acknowledge that the Property is currently
subject to a mortgage in favor of Wells Fargo Bank, N.A., as trustee (the
“Trustee”), in connection with a first mortgage loan that is serviced by GEMSA
Loan Services, L.P., as Master Servicer (the “Master Servicer”), and by CW
Capital, as Special Servicer (the “Special Servicer”), and that the Master
Servicer has identified Cadim Tach, Inc. (the “Directing Certificateholder”) to
Seller as the “directing certificateholder” under the pooling and servicing
agreement governing the subject mortgage loan. The parties acknowledge further
that Seller has been notified by the Master Servicer that the consent of each of
the Trustee, the Master Servicer, the Special Servicer and the Directing
Certificateholder (collectively, the “Lender”) is required in order to permit
the Seller to consummate the sale of the Property to the Purchaser, and that the
Master Servicer has delivered a list of steps that must be taken to obtain such
consent, which steps include the payment of certain fees and expenses of the
Lender in connection with the consent process. In reliance on the Purchaser’s
commitment to purchase the Property on the terms and conditions set forth in
this Agreement, Seller has commenced the process that is required to obtain the
consent of the Lender to these transactions and to obtain the Lender’s release
of the Property from the mortgage loan (sometimes referred to herein as the
“Lender’s Consent”). Seller hereby agrees to use all commercially reasonable
efforts to obtain Lender’s Consent and Purchaser hereby agrees to cooperate with
Seller in connection with such efforts. The parties hereby acknowledge and agree
further that:

(a) Seller’s obligations to consummate the transactions contemplated in this
Agreement are subject to the condition precedent that Lender’s Consent is
obtained on terms and conditions that are acceptable in all material respects to
Seller; and

(b) If, for any reason, Lender’s Consent is not obtained on or prior to the date
which is one hundred eighty (180) days after the date of this Agreement (as such
period may be

 

9



--------------------------------------------------------------------------------

extended in the manner set forth in the last paragraph of Section 13 hereof),
then Purchaser may terminate this Agreement, by written notice to Seller of such
termination, in which case, Purchaser shall be entitled to receive the return of
the Earnest Money, less an amount equal to the aggregate of (i) Seller’s out of
pocket expenses (including, without limitation, reasonable legal fees) incurred
in connection with its efforts to obtain Lender’s Consent and (ii) all amounts
which have been paid by Seller to the Trustee, the Master Servicer or the
Special Servicer in payment of any and all fees, expense reimbursements or
similar charges in connection with the process of seeking Lender’s Consent (the
costs described in clauses (i) and (ii) hereof are sometimes referred to herein
as the “Lender Consent Costs”).

13. Conditions of Purchaser’s Obligations. Purchaser’s obligation to purchase
the Property as contemplated hereunder shall be conditioned upon and subject to
the satisfaction or performance of each of the following conditions, any one or
more of which may be waived by Purchaser, in whole or in part, on or as of the
Closing Date:

(a) Seller shall have observed, performed and complied with, in all material
respects, all terms, covenants, conditions, agreements, requirements,
restrictions and provisions required by this Agreement to be kept, observed,
performed, satisfied or complied with by Seller before, on or as of the Closing
Date;

(b) The representations and warranties of Seller contained in this Agreement
shall be true and correct in all material respects, and shall be certified by
Seller to Purchaser as such, on and as of the Closing Date, in the same manner
and with the same effect as though such representations and warranties had been
made on and as of the Closing Date; and

(c) The Title Company shall deliver to Purchaser a “marked-up” Title Commitment,
dated as of the date and time of recording of the Deed for issuance of the Title
Policy upon occurrence of the Closing; and

(d) Lender’s Consent shall have been obtained on or prior to the date which is
one hundred eight (180) days after the date of this Agreement.

If the condition specified in clause (d) above has not been satisfied by the
deadline therefor set forth in such clause, if pursuant to Section 10(a)(vii)
Seller should disclose an uncured violation of any statute, regulation or other
law affecting any portion of the Property and elect not to cure or otherwise
remedy the violation, or if any of the other conditions set forth in this
Section 13 have not been satisfied or performed on or as of the Closing Date,
Purchaser shall have the right, at Purchaser’s sole election, to waive the
satisfaction or performance of any such condition and proceed to the Closing or,
except as set forth in the next sentence of this Section 13, to terminate this
Agreement and obtain the return of the Earnest Money (less the Lender Consent
Costs), as provided in Section 15 of this Agreement. Notwithstanding the
foregoing, Purchaser shall (i) extend the time for performance and satisfaction
of any unsatisfied or unperformed condition set forth in this Section 13 (and,
if necessary, the Closing Date will be extended accordingly) if Seller shall
cure such failure within (A) ten (10) days after Purchaser’s written notice of
such failure, if the condition that has not been satisfied is described in
clause (a), (b) or (c) above, or

 

10



--------------------------------------------------------------------------------

(B) one hundred twenty (120) days after Purchaser’s written notice, if the
condition that has not been satisfied is described in clause (d) above, and
(ii) if such failure cannot be cured within such time, waive the satisfaction or
performance of any such condition if Seller shall indemnify Purchaser against
any and all loss, damage or expense resulting therefrom, on terms and conditions
that are satisfactory to Purchaser in its reasonable discretion; provided, that
the parties acknowledge that the failure of the condition specified in clause
(d) above cannot be remedied by Seller’s indemnification.

14. Closing Expenses. Seller shall be responsible for the basic premium for the
owner’s title insurance policy referred to herein; provided, that the costs
associated with any endorsements requested by Purchaser, removal of coverage
exceptions and the like will be the responsibility of Purchaser. Purchaser
agrees to pay all statutory recording fees, documentary taxes or other costs of
recording the deed, costs of any surveys, inspections and engineering tests and
all other reports obtained by Purchaser. Any other cost or expense not expressly
provided for herein shall be the responsibility of and borne by the party
incurring such cost or expense; provided, that Purchaser acknowledges and agrees
that, if this Agreement is terminated as a result of the failure of Lender’s
Consent to be obtained, then Seller shall be entitled to retain a portion of the
Earnest Money equal to the aggregate amount of the Lender Consent Costs, to
reimburse it for those costs incurred in connection with the transactions
contemplated herein. Notwithstanding the foregoing, if the Closing occurs as
contemplated in this Agreement, then Seller shall be solely responsible for the
payment of all of the Lender Consent Costs.

15. Remedies.

(a) If the purchase and sale of the Property is not consummated in accordance
with the terms and conditions of this Agreement for any reason other than the
failure of one or more of the conditions set forth in Section 13 hereof, then,
except as otherwise provided in Section 16 or 17 hereof, Seller shall be
entitled to terminate this Agreement, in which event Seller shall be entitled to
retain the Earnest Money, as liquidated damages for Purchaser’s failure to
consummate the purchase and sale, or to exercise such other rights and remedies
as may be allowed at law or in equity. The parties acknowledge that Seller’s
actual damages in the event of a default by Purchaser under this Agreement would
be difficult to ascertain, and that the payment of the Earnest Money to Seller
as liquidated damages represents the best estimate of the amount of such damages
by the parties at this time. The parties further expressly acknowledge and agree
that the foregoing liquidated damages are intended not as a penalty, but as full
liquidated damages, in the event of Purchaser’s default and as compensation for
Seller’s losses and other expenses associated with this Agreement.

(b) If the purchase and sale of the Property is not consummated in accordance
with the terms and conditions of this Agreement due to the failure of one or
more conditions set forth in Section 13 hereof, then Purchaser may: (i) if such
failure is the result of Seller’s breach of its covenants hereunder, bring a
suit to enforce the specific performance of this Agreement and the purchase and
sale of the Property, or (ii) terminate this Agreement, in which event Purchaser
shall be entitled to the return of the Earnest Money (less the Lender Consent
Costs) and to exercise any other rights and remedies as may be allowed at law or
in equity.

 

11



--------------------------------------------------------------------------------

16. Risk of Loss and Insurance. Between the date hereof and the Closing Date,
the risks and obligations of ownership and loss of the Property and the
correlative rights against insurance carriers and third parties shall belong to
Seller, subject to the following. If the Property is damaged or destroyed in any
material respect after the date hereof but prior to Closing, then Seller shall
give prompt written notice thereof to Purchaser and Purchaser shall have the
right, by giving Seller written notice within thirty (30) days after receipt of
notice from Seller of such occurrence (with the Closing Date to be postponed, if
necessary, to give both parties the benefit of the full thirty (30) day period)
to elect to: (i) terminate this Agreement, in which event both parties shall be
relieved and released of and from any and all further liability hereunder (other
than any liability or indemnity that by the express terms hereof survives any
termination of this Agreement) and the Earnest Money (less the Lender Consent
Costs) shall be returned to Purchaser; or (ii) close the sale contemplated
herein. If Purchaser elects not to terminate, then this Agreement will remain in
full force and effect and the Purchase Price shall be reduced by the total
amount of any insurance proceeds received by Seller prior to Closing by reason
of such damage or destruction (unless and to the extent such insurance proceeds
have been used to repair or restore the Property) and, at Closing, Seller shall
assign to Purchaser all insurance proceeds that may be payable thereafter by
reason of such damage or destruction.

17. Condemnation. In the event of the taking of all or any improved portion or
material unimproved portion of the Property by eminent domain proceedings prior
to the Closing Date, Purchaser shall have the right, at Purchaser’s option, to
terminate this Agreement by giving written notice thereof to Seller, in which
event any Earnest Money (less the Lender Consent Costs) shall be refunded to
Purchaser promptly upon request, all rights and obligations of the parties under
this Agreement shall expire, and this Agreement shall become null and void. If
Purchaser does not so terminate this Agreement, or if an unimproved portion that
is not material for Purchaser’s then-current operation of the Property is taken
by eminent domain proceedings, then this Agreement will remain in full force and
effect; provided, that the Purchase Price shall be reduced by the total of any
awards or other proceeds received by Seller prior to Closing with respect to
such taking, and, at Closing, Seller shall assign to Purchaser all rights of
Seller in and to any awards or other proceeds payable thereafter by reason of
such taking. Seller shall notify Purchaser of its receipt of notice of
commencement of eminent domain proceedings within five (5) days after Seller’s
receipt of such notice.

18. Assignment. This Agreement may not be assigned by Purchaser, in whole or in
part, without the prior written consent of Seller, which consent may be withheld
in Seller’s sole and absolute discretion; provided, however, that (i) Purchaser
may assign its rights hereunder to any party to whom Purchaser assigns its
rights under the Lease, so long as such assignment complies in all respects to
all applicable provisions contained in the Lease, and (ii) Purchaser may assign
this Agreement and all its rights hereunder without Seller’s consent to any
entity affiliated with Purchaser through common ownership or control; and
provided further, that upon any assignment by Purchaser hereunder, Purchaser
shall remain obligated to perform all of the obligations of Purchaser hereunder,
unless and until all such obligations have been fully and timely performed by
its permitted assignee. Any purported assignment of this Agreement by Purchaser
in violation of this Section 18 shall be null and void.

 

12



--------------------------------------------------------------------------------

19. Broker and Commission. Seller has heretofore entered into a real estate
sales commission arrangement with New Century Development Company, LLC, an
Alabama limited liability company (“New Century”), pursuant to which New Century
is entitled to receive a commission on the sale of the Property hereunder, which
commission shall be payable solely by Seller (and Purchaser shall have no
liability or obligation with respect thereto). Except as expressly set forth in
the immediately preceding sentence, Seller and Purchaser hereby represent to
each other that neither of them has engaged any real estate agents or brokers to
represent it in connection with this transaction. Seller and Purchaser shall and
do each hereby indemnify, defend and hold harmless each other from and against
the claims, demands, actions and judgments of any and all brokers, agents and
other intermediaries alleging a commission, fee or other payment to be owing by
reason of their respective dealings, negotiations or communications in
connection with this Agreement or the purchase and sale of the Property. The
foregoing indemnification obligations shall survive the Closing.

20. Further Assurances; Survival. At Closing, and from time to time thereafter,
Seller shall do all such additional and further acts, execute and deliver all
such additional and further deeds, affidavits, instruments, certificates and
documents, as Purchaser, Purchaser’s counsel or Purchaser’s title insurer may
reasonably require fully to vest in and assure to Purchaser full right, title
and interest in and to the Property to the full extent contemplated by this
Agreement and otherwise to effectuate the purchase and sale of the Property as
contemplated by and provided for in this Agreement.

21. Modification. Except for the Option Agreement, which shall remain in full
force and effect until the occurrence of the Closing hereunder, this Agreement
supersedes all prior discussions and agreements between Seller and Purchaser
with respect to the purchase and sale of the Property and other matters
contained herein, and this Agreement contains the sole and entire understanding
between Seller and Purchaser with respect thereto. This Agreement shall not be
modified or amended except by an instrument in writing executed by or on behalf
of Seller and Purchaser.

22. Captions. The captions and headings used in this Agreement are for
convenience only and do not in any way restrict, modify or amplify the terms of
this Agreement.

23. Notices. All notices, requests, demands, tenders and other communications
under this Agreement shall be in writing. Any such notice, request, demand,
tender or other communication shall be deemed to have been duly given if
personally delivered or deposited in the United States Mail, Certified Mail,
Return Receipt Requested, with all postage prepaid, to the address for each
party set forth below its execution of this Agreement. Any party, by written
notice to the others in the manner herein provided, may designate an address
different from that stated above.

24. Governing Law; Binding Effect. This Agreement shall be governed by the laws
of the State of Alabama, without regard to its conflicts of laws principles, and
shall be binding

 

13



--------------------------------------------------------------------------------

upon and shall inure to the benefit of the parties hereto and their respective
permitted successors and assigns.

25. Confidentiality. The parties shall at all times keep this transaction and
any documents received from each other confidential, except to the extent
necessary or appropriate (i) to comply with applicable law and regulations, or
(ii) to carry out the obligations set forth in this Agreement (including,
without limitation, seeking Lender’s Consent) and otherwise to consummate the
transactions contemplated hereby, including without limitation, disclosures to
attorneys, accountants, consultants, title insurers, surveyors and utility
providers. Any such disclosure to a third party shall indicate that the
information is confidential and should be so treated by the third party. Each
party agrees that no press release or, to the extent within the control of such
party, other public disclosure shall be made by such party or any of its agents
concerning this transaction without the prior written consent of the other
party.

26. Removal of Seller’s Property. Prior to the Closing, Seller has the right to
remove from the Property all (if any) of Seller’s personal property, other than
fixtures and Leasehold Improvements (as defined in the Lease), all of which are
included within the definition of the “Property”. Any of such items of property
remaining on the Property after the Closing shall become the property of
Purchaser upon the Closing and the conveyance of the Property.

27. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and all of such counterparts together
shall constitute one and the same instrument.

[Signatures on following page.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
last date written below.

 

PURCHASER: INFINITY INSURANCE COMPANY By:  

/s/ Samuel J. Simon

Print Name:  

Samuel J. Simon

Its:  

Senior Vice President & Secretary

 

Initial Address for Notices: 3700 Colonnade Parkway Birmingham, AL 35243 ATTN:
Samuel J. Simon SELLER: SG/SPV PROPERTY I, LLC By:  

/s/ Mark D. Elgin

Print Name:  

Mark D. Elgin

Its:  

President

 

1100 Urban Center Drive Suite 650 Vestavia Hills, Alabama 35242 Attention: Mark
D. Elgin

Attachments:

Exhibit “A” — Legal Description

Exhibit “B” — Due Diligence Materials Provided By Seller

Exhibit “C” — Purchase Price Allocation



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description

A tract of land situated in Section 11, Township 18 South, Range 2 West,
Jefferson County, Alabama, being more particularly described as follows:

Commence at the Southeast corner of the S.E.  1/4 of the N.E.  1/4 of
Section 11, Township 18 South, Range 2 West; thence North 0°23’17” West along
the East line of said S.E.  1/4 of the N.E.  1/4 a distance of 377.81 feet to a
point; thence South 89°36’43” West a distance of 462.18 feet to a point that is
390 feet Southwesterly of and at right angles to the centerline of Project No.
I-459-4(9) at Station 1289+85 and the POINT OF BEGINNING of the property herein
to be described; thence South 18°39’56” East a distance of 168.33 feet to a
point that is 35 feet Northeasterly of and at right angle to the centerline of
River Run Drive at Station 16+01.95, said point being on a curve to the left
having a radius 444.26 feet and a central angle of 49°23’56”; thence in a
Northwesterly, Westerly and Southwesterly direction along the arc of said curve
and 35 feet parallel to the centerline of River Run Drive a distance of 383.03
feet to the P.T. (point of tangent) of said curve; thence South 65°53’58” West
along the tangent to said curve, 35 feet Northwesterly of and parallel to the
centerline of River Run Drive a distance of 199.08 feet to a point; thence South
24°06’02” East a distance of 5.00 feet to a point on the Northwesterly
right-of-way line of River Run Drive; thence South 65°53’58” West and along said
Jefferson County right-of-way line 220 feet, more or less, to the centerline of
the Cahaba River; thence run in a Northeasterly direction along said centerline
as it meanders 1215 feet, more or less, to the intersection with the West
right-of-way line of Interstate Highway I-459; thence South 30°03’09” East along
said right-of-way 430 feet, more or less, to a point; thence South 18°39’56”
East along the Westerly right-of-way line of Interstate Highway I-459 a distance
of 311.15 feet to the POINT OF BEGINNING, said property also being known as
RIVER VILLAGE.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT “B”

Due Diligence Materials Provided by Seller

The following items have been provided to Infinity representatives:

 

  1. Title Policy Information

(a) Lender Policy of Title Insurance No. C-287868 issued by First American Title
Insurance Company and dated June 24, 2004 with Endorsements.

(b) Date Down Endorsements effective February 9, 2008 and dated September 15,
2008

(c) Zoning/Use Endorsement dated August 14, 2008

 

  2. ALTA/ACSM Land Title Survey of River Village from Walter Schoel Engineering
Company, Inc., dated February 11, 2002

 

  3. Zoning Confirmation Letter from the City of Birmingham dated August 14,
2008

 

  4. Phase I Environmental Report prepared by M. Evans Howell, National
Assessment Corporation and dated April 26, 2004

 

  5. Report of Subsurface Exploration and Preliminary Geotechnical Evaluation –
Proposes Addition to River Village prepared by Bhate Geosciences Corporation and
dated July 6, 1997

 

  6. Coal Mining Review – River Village Property prepared by Kendrick Geologic
Associates and dated January 22, 2010.

 

  7. Property Condition Report prepared by Davis Dumas & Associates, Inc., Ray
Engineering Group and CSC Roofing and dated December 11, 2009, December 11, 2009
and November 16, 2009 respectively.

 

  8. Property Insurance Certificates for 2006, 2007 and 2008

 

  9. Property Taxes for 2006, 2007 and 2008

 

  10. Operating Expenses for 2006, 2007 and 2008

 

  11. Certificate of Occupancy Letter for River Village from the City of
Birmingham and dated September 29, 1999.

 

  12. General Maintenance Records as maintained in the property management
office for past 12 months.

 

  13. Service and Maintenance Contracts

 

  a) Allied Waste Services through April 30, 2012

 

  b) Novus Utility Services (pump station) – month-to-month

 

  c) Bagby Elevator Company through December 31, 2012

 

  d) Simplex (life safety) – month-to-month

 

  e) Cook’s Pest Control through June 30, 2010

 

  14. Leases and Amendments

 

  a) Lease by and between SG/SPV Property I, LLC, and Infinity Insurance dated
December 21, 2006

 

  b) Lease by and between TMK Income Properties, L.P., and Unique Food Service
Concepts, LLC, and dated November 30, 1998.

 

  i. First Amendment to Lease by and between SG/SPV Property I, LLC, and Unique
Food Service Concepts, LLC, dated May 1, 2002.

 

  ii. Second Amendment to Lease by and between SG/SPV Property I, LLC, and
Unique Food Service Concepts, LLC, dated January 12, 2006

 

  iii. Sublease Agreement by and between Unique Food Service Concepts, LLC, and
Mexico Lindo, Inc., dated January, 2006

 

  iv. Sublease Assignment and Assumption Agreement by and between Mexico Lindo,
Inc., Gusto Food Services, Inc., and Unique Food Service Concepts, LLC, dated
April 13, 2006

 

  v. First Amendment to Sublease Agreement between Unique Food Service Concepts,
LLC, and Mexico Lindo, Inc., dated January 11, 2006

 

  c) Renewal Lease by and between SG/SPV Property I, LLC, and The Lamar
Companies dated January 17, 2005

 

B-1



--------------------------------------------------------------------------------

  15. Work Proposals for repair, renovation and general work, including roof
repair and awning repair

 

  16. Elevator Inspection reports

 

  17. Fire Alarm Inspection report

 

  18. Warranties for roof and mechanical equipment

In addition to the items listed, we allowed representatives of Corporate Realty
access to all of the files in the Property Management office relating to River
Village. We have told these representatives that there is no litigation pending
that relates to this property. We have shown these representatives the as-built
plans and they have told us that they do not need copies of these plans at this
time.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT “C”

SG/SPV Property I, LLC

Sale to Infinity Insurance Company

Purchase Price Allocation

 

Assumed Sales Price (Subject to adjustment for prorations)

   $ 16,058,263             Fair Market Value

Land

     2,450,000

Tenant Improvements

     200,000

Building

     13,408,263       

Total

   $ 16,058,263       

 

C-1